SHIELDS, Presiding Judge.
Stanley D. Wooten appeals his conviction for driving while suspended. He argues the State failed to prove he knew his license was suspended, an essential element of driving while suspended. IC 9-1-4-52 (1988); State v. Keihn (1989), Ind., 542 N.E.2d 963.
We affirm. The evidence is Wooten was told by a police officer his license was suspended when Wooten was arrested for driving while suspended the day before the *166instant offense. This reasonably supports the fact finder’s determination Wooten operated a motor vehicle knowing his license was suspended. See Keihn (proof of knowledge shown by defendant’s admission his license was suspended).
Judgment affirmed.
BAKER and SULLIVAN, JJ., concur.